                        INDEX OF EXHIBITS

Exhibit   Description                                        Date
  A       Order of the Supreme Court of Wisconsin in         12/04/2020
          Wisconsin Voters Alliance v. Wisconsin Elections
          Commission, Case No. 2020AP1930-OA
  B       Verified Petition for Rule 27 Discovery in Kelli   11/24/2020
          Ward vs. Constance Jackson, et al., Case No.
          CV 2020-015282, Superior Court of the State of
          Arizona, County of Maricopa
  C       Certificate of Consultation                        12/04/2020
EXHIBIT A
                                      OFFICE OF THE CLERK


                                110 EAST MAIN STREET, SUITE 215
                                         P.O. BOX 1688
                                    MADISON, WI 53701-1688
                                      TELEPHONE (608) 266-1880
                                      FACSIMILE (608) 267-0640
                                         Web Site: www.wicourts.gov




                                                                      December 4, 2020
To:

Gregory M. Erickson                                       Brian S. Levy
Erick G. Kaardal                                          Katten & Temple
Mohrmann, Kaardal and Erickson                            11512 N. Port Washington Road, Suite 101J
150 S. 5th Street, Suite 3100                             Mequon, WI 53092
Minneapolis, MN 55414
                                                          Joseph S. Goode
Colin T. Roth                                             Mark M. Leitner
Thomas C. Bellavia                                        John W. Halpin
Colin R. Stroud                                           Allison E. Laffey
Brian P. Keenan                                           Laffey, Leitner & Goode LLC
Wisconsin Department of Justice                           325 E. Chicago Street, Suite 200
P.O. Box 7857                                             Milwaukee, WI 53202
Madison, WI 53707-7857
                                                          *Address list continued on page 5.


You are hereby notified that the Court has entered the following order:


 No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission

        A petition for leave to commence an original action under Wis. Stat. § (Rule) 809.70 and
a supplement thereto, a supporting legal memorandum, and supporting expert reports have been
filed on behalf of petitioners, Wisconsin Voters Alliance, et al. A response to the petition has been
filed by respondents, Wisconsin Elections Commission, Ann S. Jacobs, Mark L. Thomsen, Marge
Bostelman, Julie M. Glancey, Dean Knudsen, and Robert F. Spindell, and a separate response has
been filed by respondent Governor Tony Evers. Amicus briefs regarding the issue of whether to
grant leave to commence an original action have been filed by (1) Christine Todd Whitman, et al;
(2) the City of Milwaukee; (3) Wisconsin State Conference NAACP, et al.; and (4) the Center for
Tech and Civic Life. In addition, a motion to intervene has been filed by proposed intervenor-
respondent, Democratic National Committee.

       After considering all of the filings, we conclude that this petition does not satisfy our
standards for granting leave to commence an original action. Although the petition raises time-
Page 2
December 4, 2020
No. 2020AP1930-OA          Wisconsin Voters Alliance v. Wisconsin Elections Commission


sensitive questions of statewide significance, “issues of material fact [would] prevent the court
from addressing the legal issues presented.” State ex rel. Ozanne v. Fitzgerald, 2011 WI 43, ¶19,
334 Wis. 2d 70, 798 N.W.2d 436 (Prosser, J., concurring). It is therefore not an appropriate case
in which to exercise our original jurisdiction. Accordingly,

       IT IS ORDERED that the petition for leave to commence an original action is denied; and

       IT IS FURTHER ORDERED that the motion to intervene is denied as moot.

        BRIAN HAGEDORN, J., (concurring). The Wisconsin Voters Alliance and a group of
Wisconsin voters bring a petition for an original action raising a variety of questions about the
operation of the November 3, 2020 presidential election. Some of these legal issues may, under
other circumstances, be subject to further judicial consideration. But the real stunner here is the
sought-after remedy. We are invited to invalidate the entire presidential election in Wisconsin by
declaring it “null”—yes, the whole thing. And there’s more. We should, we are told, enjoin the
Wisconsin Elections Commission from certifying the election so that Wisconsin’s presidential
electors can be chosen by the legislature instead, and then compel the Governor to certify those
electors. At least no one can accuse the petitioners of timidity.

        Such a move would appear to be unprecedented in American history. One might expect
that this solemn request would be paired with evidence of serious errors tied to a substantial and
demonstrated set of illegal votes. Instead, the evidentiary support rests almost entirely on the
unsworn expert report1 of a former campaign employee that offers statistical estimates based on
call center samples and social media research.

       This petition falls far short of the kind of compelling evidence and legal support we would
undoubtedly need to countenance the court-ordered disenfranchisement of every Wisconsin voter.
The petition does not even justify the exercise of our original jurisdiction.

        As an initial matter, the Wisconsin Supreme Court is not a fact-finding tribunal. Yet the
petition depends upon disputed factual claims. In other words, we couldn’t just accept one side’s
description of the facts or one side’s expert report even if we were inclined to believe them.2 That
alone means this case is not well-suited for an original action. The petition’s legal support is no
less wanting. For example, it does not explain why its challenge to various election processes

       1
          After filing their petition for original action, the Petitioners submitted a second expert
report. But the second report only provides additional computations based on the assumptions and
calculations in the initial expert report.
       2
         The Attorney General and Governor offer legitimate arguments that this report would not
even be admissible evidence under Wis. Stat. § 907.02 (2017-18).

       All subsequent references to the Wisconsin Statutes are to the 2017-18 version.
Page 3
December 4, 2020
No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission


comes after the election, and not before. Nor does it grapple with how voiding the presidential
election results would impact every other race on the ballot, or consider the import of election
statutes that may provide the “exclusive remedy.”3 These are just a few of the glaring flaws that
render the petition woefully deficient. I therefore join the court’s order denying the original action.

         Nonetheless, I feel compelled to share a further observation. Something far more
fundamental than the winner of Wisconsin’s electoral votes is implicated in this case. At stake, in
some measure, is faith in our system of free and fair elections, a feature central to the enduring
strength of our constitutional republic. It can be easy to blithely move on to the next case with a
petition so obviously lacking, but this is sobering. The relief being sought by the petitioners is the
most dramatic invocation of judicial power I have ever seen. Judicial acquiescence to such
entreaties built on so flimsy a foundation would do indelible damage to every future election. Once
the door is opened to judicial invalidation of presidential election results, it will be awfully hard to
close that door again. This is a dangerous path we are being asked to tread. The loss of public
trust in our constitutional order resulting from the exercise of this kind of judicial power would be
incalculable.

        I do not mean to suggest this court should look the other way no matter what. But if there
is a sufficient basis to invalidate an election, it must be established with evidence and arguments
commensurate with the scale of the claims and the relief sought. These petitioners have come
nowhere close. While the rough and tumble world of electoral politics may be the prism through
which many view this litigation, it cannot be so for us. In these hallowed halls, the law must rule.

        Our disposal of this case should not be understood as a determination or comment on the
merits of the underlying legal issues; judicial review of certain Wisconsin election practices may
be appropriate. But this petition does not merit further consideration by this court, much less grant
us a license to invalidate every single vote cast in Wisconsin’s 2020 presidential election.

     I am authorized to state that Justices ANN WALSH BRADLEY, REBECCA FRANK
DALLET, and JILL J. KAROFSKY join this concurrence.

       ROGGENSACK, C.J. (dissenting). It is critical that voting in Wisconsin elections not
only be fair, but that the public also perceives voting as having been fairly conducted.
       This is the third time that a case filed in this court raised allegations about purely legal
questions that concern Wisconsin Elections Commission (WEC) conduct during the November 3,



       3
          See Wis. Stat. § 9.01(11) (providing that § 9.01 “constitutes the exclusive judicial remedy
for testing the right to hold an elective office as the result of an alleged irregularity, defect or
mistake committed during the voting or canvassing process”); Wis. Stat. § 5.05(2m)(k) (describing
“[t]he commission’s power to initiate civil actions” under § 5.05(2m) as the “exclusive remedy for
alleged civil violations of chs. 5 to 10 or 12”).
Page 4
December 4, 2020
No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission


2020, presidential election.4 This is the third time that a majority of this court has turned its back
on pleas from the public to address a matter of statewide concern that requires a declaration of
what the statutes require for absentee voting. I dissent and write separately because I have
concluded that the court has not meet its institutional responsibilities by repeatedly refusing to
address legal issues presented in all three cases.
        I agree with Justice Hagedorn that we are not a circuit court, and therefore, generally, we
do not take cases for which fact-finding is required. Green for Wisconsin v. State Elections Bd.,
2006 WI 120, 297 Wis. 2d 300, 301, 723 N.W.2d 418. However, when the legal issue that we
wish to address requires it, we have taken cases that do require factual development, referring any
necessary factual determinations to a referee or to a circuit court. State ex rel. LeFebre v. Israel,
109 Wis. 2d 337, 339, 325 N.W.2d 899 (1982); State ex rel White v. Gray, 58 Wis. 2d 285, 286,
206 N.W.163 (1973).
       We also have taken cases where the issues we wish to address are purely legal questions
for which no factual development is required in order to state what the law requires. Wisconsin
Legislature v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942 N.W.2d 900. The statutory authority of
WEC is a purely legal question. There is no factual development required for us to declare what
the law requires in absentee voting.
        Justice Hagedorn is concerned about some of the relief that Petitioners request. He begins
his concurrence saying, "the real stunner here is the sought after remedy." He next relates, "The
relief being sought by the petitioners is the most dramatic invocation of judicial power I have ever
seen." Then, he concludes with, "this petition does not merit further consideration by this court,
much less grant us a license to invalidate every single vote cast in Wisconsin’s 2020 presidential
election."5

        Those are scary thoughts, but Justice Hagedorn has the cart before the horse in regard to
our consideration of this petition for an original action. We grant petitions to exercise our
jurisdiction based on whether the legal issues presented are of state wide concern, not based on the
remedies requested. Petition of Heil, 230 Wis. 428, 284 N.W.42 (1938).

        Granting a petition does not carry with it the court's view that the remedy sought is
appropriate for the legal issues raised. Historically, we often do not provide all the relief requested.
Bartlett v. Evers, 2020 WI 68, ¶9, 393 Wis. 2d 172, 945 N.W.2d 685 (upholding some but not all
partial vetoes). There have been occasions when we have provided none of the relief requested by
the petitioner, but nevertheless declared the law. See Sands v. Menard, Inc., 2010 WI 96, ¶46, 328
Wis. 2d 647, 787 N.W.2d 384 (concluding that while reinstatement is the preferred remedy under

       4
        Trump v. Evers, No. 2020AP1971-OA, unpublished order (Wis. S. Ct. Dec. 3, 2020);
Mueller v. WEC, No. 2020AP1958-OA, unpublished order (Wis. S. Ct. Dec. 3, 2020) and
Wisconsin Voters Alliance v. WEC, No. 2020AP193-OA.
       5
         Justice Hagedorn forgets to mention that one form of relief sought by Petitioners is, "Any
other relief the Court deems appropriate."
Page 5
December 4, 2020
No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission


Title VII, it is an equitable remedy that may or may not be appropriate); Coleman v. Percy, 96
Wis. 2d 578, 588-89, 292 N.W.2d 615 (1980) (concluding that the remedy Coleman sought was
precluded).

        We have broad subject matter jurisdiction that enables us to grant the petition for original
action pending before us. Our jurisdiction is grounded in the Wisconsin Constitution. Wis. Const.,
art. VII, Section 3(2); City of Eau Claire v. Booth, 2016 WI 65, ¶7, 370 Wis. 2d 595, 882 N.W.2d
738.

        I dissent because I would grant the petition and address the people of Wisconsin's concerns
about whether WEC's conduct during the 2020 presidential election violated Wisconsin statutes.
As I said as I began, it is critical that voting in Wisconsin elections not only be fair, but that the
public also perceives voting as having been fairly conducted. The Wisconsin Supreme Court
should not walk away from its constitutional obligation to the people of Wisconsin for a third time.

     I am authorized to state that Justices ANNETTE KINGSLAND ZIEGLER and REBECCA
GRASSL BRADLEY join this dissent.


                                                              Sheila T. Reiff
                                                              Clerk of Supreme Court

Address list continued:

Tearman Spencer                                        Jeffrey A. Mandell
Mary L. Schanning                                      Rachel E. Snyder
Scott F. Brown                                         Stafford Rosenbaum LLP
Kathryn Z. Block                                       222 W. Washington Avenue
Patrick J. McClain                                     Post Office Box 1784
Tyrone M. St. Junior                                   Madison, WI 53701
James M. Carroll
Milwaukee City Attorney's Office                       Charles G. Curtis, Jr.
200 East Wells Street                                  Sopen B. Shah
800 City Hall                                          Will M. Conley
Milwaukee, WI 53202                                    Perkins Coie LLP
                                                       One East Main St., Ste. 201
Kendall W. Harrison                                    Madison, WI 53703
Mike B. Wittenwyler
Godfrey & Kahn                                         Matthew W. O’Neill
1 E. Main St., Ste 500                                 Fox, O’Neill & Shannon, S.C.
P.O. Box 2719                                          622 North Water Street Suite 500
Madison, WI 53701-2719                                 Milwaukee, WI 53202
Page 6
December 4, 2020
No. 2020AP1930-OA         Wisconsin Voters Alliance v. Wisconsin Elections Commission


Joshua Matz                                       David S. Lesser
Harmann Singh                                     Jamie Dycus
350 Fifth Avenue, Suite 7110                      Wilmer Cutler Pickering Hale and Dorr LLP
New York, NY 10118                                7 World Trade Center
                                                  250 Greenwich Street
Justin A. Nelson                                  New York, NY 10007
Stephen Shackelford Jr.
Davida Brook                                      Marc E. Elias
Susman Godfrey LLP                                John Devaney
1000 Louisiana Street                             Zachary J. Newkirk
Suite 5100                                        Perkins Coie LLP
Houston, TX 77002                                 700 Thirteenth St., N.W., Suite 800
                                                  Washington, D.C. 20005
Paul Smith
Campaign Legal Center                             Seth P. Waxman
1101 14th Street NW, Suite 400                    Wilmer Cutler Pickering Hale and Dorr LLP
Washington, DC 20005                              1875 Pennsylvania Ave., NW
                                                  Washington, DC 20006
